        Case 2:15-cr-00496-WB Document 1004 Filed 07/13/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                               CRIMINAL ACTION
                                                       NO. 15-496-11
             v.

HAKEEM ENOCH



                                       ORDER

      AND NOW, this 13th day of July, 2020, upon consideration of Defendant’s Motion for

Bond Reconsideration (ECF 999) and the Government’s Response thereto (ECF 1002), IT IS

ORDERED that Defendant’s Motion is DENIED.



                                                BY THE COURT:



                                                /s/ Wendy Beetlestone
                                                _______________________________
                                                WENDY BEETLESTONE, J.
